                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:17-CV-429-DCK

 AXXON INTERNATIONAL, LLC,           )
                                     )
          Plaintiff,                 )
                                     )
   v.                                )                        ORDER
                                     )
 GC EQUIPMENT, LLC, d/b/a GLOBECORE, )
                                     )
          Defendant.                 )
                                     )

       THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice And Affidavit” (Document No. 51) filed by Nancy Black Norelli, concerning Keith A. Gross

on October 9, 2018. Mr. Keith A. Gross seeks to appear as counsel pro hac vice for Defendant

GlobeCore GmbH. Upon review and consideration of the motion, which was accompanied by

submission of the necessary fee and information, the Court will grant the motion.

       IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice And Affidavit” (Document No. 51) is GRANTED. Mr. Keith A.

Gross is hereby admitted pro hac vice to represent Defendant GlobeCore GmbH.

       SO ORDERED.




                                          Signed: October 9, 2018
